United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-3815
                                  ___________

Valerie Townes,                         *
                                        *
              Appellant,                *
                                        * Appeal from the United States
     v.                                 * District Court for the
                                        * Eastern District of Missouri.
City of St. Louis,                      *
                                        *    [UNPUBLISHED]
              Appellee.                 *
                                  ___________

                     Submitted:   April 23, 1997

                           Filed: April 29, 1997
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Valerie Townes appeals from the district court's1 order granting the
City of St. Louis summary judgment in her 42 U.S.C.   § 1983 action.   Having
carefully reviewed the record and the parties' submissions, we conclude
that the district court's judgment was correct and that an extended
discussion is not warranted.    Accordingly, we affirm.   See 8th Cir. R. 47B.




     1
      The Honorable David D. Noce, United States Magistrate Judge
for the Eastern District of Missouri, to whom the case was referred
for final disposition by consent of the parties pursuant to 28
U.S.C. § 636(c).
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-